CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/12/20.  These drawings are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Patent Documents 001, 003, 004 have not been considered because an English translation has not been filed for these documents.  Foreign Patent Documents 005 and 006 are provided in English and are accordingly considered.  The attached PTO-892 lists an English translation for Foreign Patent Document 002, and therefore Document 002 has been considered.
Allowable Subject Matter
Claims 1-4, 6, 7, 11-13, 17-23, and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-4, 6, 7, 11-13, 30, and 31, the prior art does not disclose or reasonably suggest an optical interrogation system for a sensing fiber, the system comprising: interferometric apparatus to probe a single core of the sensing fiber over a range of predetermined wavelengths, the single core having multiple light propagating modes, and to detect measurement interferometric data associated with the multiple the measurement interferometric data associated with the multiple light propagating modes of the single core to determine strain, bend, and twist parameters of the sensing fiber.
Re. Claims 17-23 and 28, the prior art does not disclose or reasonably suggest a method in an optical interrogation system having a sensing fiber having a single core, the single core having multiple light propagating modes, comprising: probing with an interferometric apparatus the single core over a range of predetermined wavelengths and detect measurement interferometric data associated with the multiple light propagating modes of the single core for each predetermined wavelength in the range; and processing with a data processor the measurement interferometric data associated with the multiple light propagating modes of the single core to determine strain, bend, and twist parameters of the sensing fiber.
Re. Claim 29, the prior art does not disclose or reasonably suggest a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors associated with a medical device are adapted to cause the one or more processors to perform operations comprising: processing measurement interferometric data associated with multiple light propagating modes acquired from a single core of a sensing fiber over a range of predetermined wavelengths to determine strain, bend, and twist parameters of the sensing fiber.
The most applicable prior art, Wanser (US 5,848,204), addressed in the office action mailed 7/15/20, fails to disclose or reasonably suggest the claimed invention, highlighted above in combination with the remaining features of the claims. While Wanser discloses their system as suitable for strain and vibrational sensors, the same does not suggest their system as suitable for a medical device. Moreover, while medical devices incorporating Bragg grating optical fiber sensors are known in the art (see the attached PTO-892), each of the same utilize single mode optical fibers capable of propagating a single mode in the optical core. That is, prior art medical device sensors utilize single mode, single core optical fibers, and therefore fail to disclose or reasonably suggest processing measurement interferometric data associated with multiple light propagating modes acquired from a single core of a sensing fiber, in combination with the remaining features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/1/21